PER CURIAM.
We conclude that the trial court erred in failing to grant appellant’s motion to dismiss and in requiring appellant to post a bond as a condition for undertaking this appeal. See Michigan National Bank-Michiana v. Baumgart, 408 So.2d 599 (Fla.2d DCA 1981) and Palm Beach Heights Development and Sales Corp. v. Decillis, 385 So.2d 1170 (Fla.3d DCA 1980).
Accordingly, this cause is reversed and remanded for further proceedings consistent herewith.
ANSTEAD, GLICKSTEIN, and HURLEY, JJ., concur.